            Case MDL No. 2886 Document 6-1 Filed 01/31/19 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         OF MULTIDISTRICT LITIGATION


MDL No. 2886
In re: Allura Fiber Cement Siding Litigation
Lowe, et al. v. Allura USA LLC, et al.

                                      PROOF OF SERVICE

       This is to certify that on January 31, 2019, I electronically filed the foregoing NOTICE

OF APPEARANCE with the Clerk of Court using the Court’s CM/ECF electronic service

system, which will send notification of such filing to parties of record.




                                               BY:     /s/Phillip W. Segui, Jr.
                                                       PHILLIP W. SEGUI, JR.




                                                  !1
